                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

In re: The Judiciary Video                        )
Teleconferencing for Criminal Proceedings         )
during the National Emergency caused by           )   Misc. Action No. 20-1000-KD
the Coronavirus Disease (COVID-19).               )

                                              ORDER

       The Judicial Conference of the United States has found that emergency conditions due to

the national emergency declared by the President, with respect to the Coronavirus Disease 2019

(COVID-19), will materially affect the functioning of the Federal courts. Accordingly, subject to

paragraphs (3), (4) and (5) of § 15002(b) of the Coronavirus Aid, Relief, and Economic Security

Act, H.R. 748, 116th Cong. (2020) (“the CARES Act”), the Court hereby authorizes the use of

video teleconferencing, or telephone conferencing if video teleconferencing is not reasonably

available, during the covered emergency period1 for the following:

       I. Hearings, arraignments, and other proceedings

           (A) Detention hearings under section 18 U. S. C. 3142;
           (B) Initial appearances under Rule 5 of the Federal Rules of Criminal Procedure;
           (C) Preliminary hearings under Rule 5.1 of the Federal Rules of Criminal
           Procedure;
           (D) Waivers of indictment under Rule 7(b) of the Federal Rules of Criminal
           Procedure;
           (E) Arraignments under Rule 10 of the Federal Rules of Criminal Procedure;
           (F) Probation and supervised release revocation proceedings under Rule 32.1 of
           the Federal Rules of Criminal Procedure;


       1 The term “covered emergency period” means the period beginning on the date on which
the President declared a national emergency, March 13, 2020, and ending on the date that is 30
days after the date on which the national emergency declaration terminates. However, this
order is effective for no more than 90 days, unless extended by further order of the court.
         (G) Pretrial release revocation proceedings under section 18 U.S.C. 3148;
         (H) Appearances under Rule 40 of the Federal Rules of Criminal Procedure;
         (I) Misdemeanor pleas and sentencings as described in Rule 43(b)(2) of the
         Federal Rules of Criminal Procedure; and
         (J) Proceedings under chapter 403 of title 18, United States Code (commonly
         known as the ‘‘Federal Juvenile Delinquency Act’’), except for contested
         transfer hearings and juvenile delinquency adjudication or trial proceedings.

        II. Felony pleas and sentencing

        The Court finds that felony pleas under Rule 11 of the Federal Rules of Criminal

Procedure and felony sentencing under Rule 32 of the Federal Rules of Criminal Procedure

cannot be conducted in person without seriously jeopardizing public health and safety.

Therefore, if the district judge in a particular case finds for specific reasons that the plea or

sentencing in that case cannot be further delayed without serious harm to the interests of justice,

the plea or sentencing in that case may be conducted by video teleconference, or by telephone

conference if video teleconferencing is not reasonably available.

        III. Consent

        Pursuant to the CARES Act, video teleconferencing or telephone conferencing may only

take place with the consent of the defendant or the juvenile, after consultation with counsel.

        DONE and ORDERED this 30th day of March 2020.

                                                /s / Kristi K. DuBose
                                                KRISTI K. DuBOSE
                                                CHIEF UNITED STATES DISTRICT JUDGE
